Citation Nr: 1617187	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  10-01 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 1965 to May 1968 and from August 1973 to August 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In January 2014, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In March 2014, the case was remanded for additional development.  


FINDINGS OF FACT

Throughout, the Veteran's PTSD has been manifested by symptoms productive of a disability picture best characterized as approximating occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas has not been shown.


CONCLUSION OF LAW

A rating in excess of 50 percent for PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.126, 4.130, Diagnostic Code (Code) 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In May 2008, VA notified the Veteran of the information needed to substantiate his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates of awards.  He received the "generic" notice required in claims for increase.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the January 2014 hearing, the undersigned identified the issue on appeal, explained how ratings for psychiatric disabilities are determined, and identified evidence that could be secured.  The Veteran was assisted at the hearing by his representative.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in June 2008 and in May 2014 (pursuant to the Board's March 2014 remand).  The Board finds the examination reports adequate for rating purposes as they note all findings (both early in the appeal and current) needed to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  
Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015).  

When evaluating the level of disability of a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R.  
§§ 4.126, 4.130. 

PTSD is rated under the criteria in 38 C.F.R. § 4.130, Code 9411.  Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not restricted to the symptoms listed in Code 9411 (and the General Rating Formula for Mental Disorders).  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment. 

PTSD is rated 50 percent under Code 9411 which provides that a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994 (DSM-IV)) at 32.  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Notably, in a more recent revision to the governing criteria, DSM-IV is superseded by the new DSM-V, which does not incorporate use of the GAF scale.  However, as the Veteran's claim arose when the prior criteria were in effect, GAF scores may be considered as evidence bearing on the severity of the disability.  38 C.F.R. § 4.126(a).  

Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's claim for increased ratings was received in May 2008.  The relevant period for consideration in this appeal begins one year prior to that submission (i.e., in May 2007).  

A November 2007 evaluation report from the North Carolina Department of Health and Human Services notes that the Veteran was appropriately dressed, polite, and cooperative.  He explained that he had become more withdrawn in the past year and became easily aggravated.  He often stayed home watching television, listening to music, and reading.  He periodically visited with associates and kept up with family members.  It was noted that he has some PTSD along with regular anxiety and depression related to medical problems and unemployment.  The examiner opined that the Veteran is capable of performing simple routine and repetitive tasks, interacting with peers and coworkers, responding appropriately to supervision, and maintaining concentration and persistence at a task.  

A May 2008 clinical record notes that PHQ-2 and PHQ-9 depression screens were both negative. 

An October 2009 psychiatric assessment notes complaints of depression, memory problems, feelings of worthlessness, poor sleep, anhedonia, irritability, nightmares, avoidant and isolating behaviors, and hypervigilance.  The Veteran explained that he generally stays home and watches television.  He endorsed acute auditory hallucinations, but stated he would never act upon such.  It was noted that he presented with a neat appearance, normal speech, cooperative and appropriate behavior, and a calm and depressed mood.  He denied suicidal ideation.  The noted GAF score was 55.

A November 2009 clinical record notes a PHQ-9 depression screen score of 17 (suggestive of moderately severe depression).  

A December 2009 clinical record notes that the Veteran denied depression but endorsed occasional auditory hallucinations and some memory problems.  He denied suicidal ideation, homicidal ideation, and anger problems.  He was alert and oriented with linear thoughts, good impulse control, and good judgment. 

An April 2010 clinical record notes that the Veteran complained of depression, low energy, intrusive thoughts, nightmares, hypervigilance, and avoidant behavior.  He denied suicidal and homicidal ideation, as well as paranoid ideations and hallucinations.

A September 2010 clinical record notes complaints of low energy, no motivation, and avoidant behavior.  The Veteran preferred to be alone in the house, watching television.  He endorsed occasional depression, three to four times per week, lasting a few minutes to a few hours.  Anxiety, suicidal ideation, homicidal ideation, hallucinations, or delusions were not noted.  He was described as alert, oriented, linear, and goal directed with good impulse control and judgment.  

A September 2010 therapy record notes a GAF score of 60 and an impression of moderate depression.

A December 2010 clinical record notes that the Veteran reported doing well and explained that he recently went hunting.  He complained of occasional nightmares but reported better sleep.  He denied suicidal and homicidal ideation, as well as paranoid ideations and hallucinations.

A December 2010 therapy record notes that the Veteran explained he was doing well after enjoying the holiday with his adult children and grandson.  He denied having any current stressor, or suicidal or homicidal ideation.  When asked if he felt he needed to attend the therapy session, the Veteran responded in the negative.  The report notes moderate PTSD symptoms and a GAF score of 65.  

An April 2011 clinical record notes that the Veteran reported doing well, including hunting with his grandson and spending time with family.  He explained that his mood has been good and that he had not had any stressors or anxiety.  He denied suicidal and homicidal ideation, as well as paranoid ideations and hallucinations.   

An October 2011 clinical record notes that the Veteran reported doing fairly well, though he endorsed occasional depression at times, lasting two to three hours in duration.  He denied suicidal and homicidal ideation, as well as paranoid ideations and hallucinations.   

A December 2011 clinical record notes that the Veteran described his sleep as fair, with a few nightmares and flashbacks.  He explained that he prefers to be alone and is depressed at times.  He denied homicidal ideation.  He endorsed occasional brief suicidal ideation but denied intent or plans.  He was alert and oriented with linear thoughts, and good impulse control and judgment.

A June 2012 clinical record notes that the Veteran was alert and oriented, his mood was good, and his affect was full.  He endorsed mild and brief depression some days.  He denied suicidal and homicidal ideation, paranoid ideations and hallucinations.

A September 2012 clinical record notes that the Veteran was alert and oriented with good mood and full affect.  He endorsed occasional, brief periods of depression weekly.  He explained that he is sleeping sufficiently and feels rested.  He denied suicidal and homicidal ideation, paranoid ideations, and hallucinations.  A PHQ-2 depression screen was negative for depression.

A January 2013 clinical record notes that the Veteran was alert and oriented with complaints of occasional suicidal ideation and depression at times, though his mood is generally good.  He explained that he is sleeping sufficiently although he has one or two nightmares per week.  He denied suicidal and homicidal intent or plans, paranoid ideations, and hallucinations.

A March 2013 clinical record notes that the Veteran reported being fairly well.  He explained that he is depressed at times, lasting one to two days, with no particular stressors.  He denied suicidal and homicidal ideation, paranoid ideations, and hallucinations.

An August 2013 clinical record notes that the Veteran was alert and adequately groomed, with normal speech and linear though processing.  The examiner noted that the Veteran's mood was bright and that he was laughing during the interview.  He denied suicidal and homicidal ideation, paranoid ideations, and hallucinations.

A December 2013 clinical record notes that the Veteran reported doing well.  He reported sleeping six to seven hours per night with nightmares once or twice per week.  He reported hypervigilance, but denied suicidal and homicidal ideation, as well as paranoid ideations and hallucinations.  The examiner noted that the Veteran's affect is full and that his impulse control and judgment are good.

At the January 2014 hearing, the Veteran testified that he occasionally prefers to be by himself.  He further testified that he has nightmares, panic attacks, some short term memory loss, and paranoia about locking the windows and doors of his house at night.  His wife testified that he does not help with household chores like he did in the past, and that he has occasional outbursts and uses a harsh tone when speaking to others.  

A March 2014 clinical record notes complaints from the Veteran that his PTSD is worsening.  He explained that he has suicidal ideation, but denied intent or plan, and that his past admission for suicidal ideation was in 1973.  He explained that he has trouble sleeping and endorses nightmares three or four times per week.  His wife explained that he has been more depressed at home lately.  It was noted that his affect was euthymic, his appearance and grooming were adequate, his speech was normal, and his insight and judgment were fair.  He denied hallucinations or paranoia and explained that he plans to spend more time with his children and grandchildren.    

A May 2014 VA Disability Benefits Questionnaire (DBQ) notes that the Veteran has been married for 40 years and reported a stable relationship.  He reported good relations with adult children and grandchild.  He attends weekly church services and eats breakfast at a restaurant five days a week.  He explained that he gets irritated easily, occasionally yells at family members, and spends much of his time at home, but generally does not help around the house.  He also avoids crowds due to anxiety and panic attacks.  He denied suicidal or homicidal ideation or plan.  Symptoms noted or endorsed were: depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner opined that the manifestations of the Veteran's PTSD cause occupational and social impairment with reduced reliability and productivity, and most closely approximate the rating criteria for a 50 percent disability.  

A June 2014 clinical record notes a telephone call summary note that explains that the Veteran was doing well and that he denied any suicidal or homicidal ideation.  

A July 2014 clinical record notes that the Veteran feels depressed on most days.  He endorsed suicidal ideation at times but denies any intent or plan.  He denied any homicidal intent or plan.  The Veteran explained that he has some difficulty sleeping.  It was noted that he was alert, his affect was full to slightly flat, there were no hallucinations, and his insight, impulse control, and judgment were good.

Analysis

Considering the symptoms manifested throughout the period on appeal, the Board finds that the Veteran's PTSD throughout has most closely approximated a disability picture consistent with occupational and social impairment with reduced reliability and productivity, as contemplated by the 50 percent rating assigned.  The disability picture presented does not reflect or suggest occupational and social impairment with deficiencies in most areas, which would warrant a 70 percent rating.  His symptoms have included: occasional brief periods of depression, mild short-term memory problems, feelings of worthlessness, poor sleep, anhedonia, irritability, occasional nightmares, avoidant and isolating behaviors, and hypervigilance.  These symptoms are not of a severity consistent with the types of symptoms listed in the criteria for a 70 percent rating.  While he has reported occasional suicidal ideation, he has indicated he did not have a plan or intent.  He has endorsed having rare, acute, auditory hallucinations early in the appeal period, but such hallucinations were denied or found not present on more than a dozen clinical visits.  There have been no obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression that affects the ability to function independently, appropriately, and effectively, spatial disorientation, or neglect of personal appearance and hygiene, and no other symptoms of such nature and severity.

The level of functioning reflected by the evidence outlined above does not show or suggest that the Veteran has deficiencies in most areas.  The Board notes that he often prefers to be alone and displays avoidant and isolating behavior.  However, it is also noteworthy that he has been married for over 40 years and reports a stable relationship.  He has good relations with his adult children and enjoys spending time with his grandson, participating with him in such activities as hunting.  He attends weekly church services and generally eats breakfast at a restaurant, which suggests some social interaction.  The record reflects that he is able to communicate with others and maintain effective relationships.  

The GAF scores noted (55 in October 2009, 60 in September 2010, and 65 in December 2010) reflect no more than mild to moderate symptoms and impairment due to PTSD, and do not present a separate basis for an increase in the rating. 

The record does not suggest that the rating criteria are inadequate for rating the Veteran's PTSD, so as to warrant referral for consideration of an extraschedular rating.  The record does not show, and he has not alleged, any symptoms that are not reflected in the schedular criteria for the 50 percent rating assigned.  The effects of his disability have been fully considered and are contemplated by the schedular criteria.  Thus, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Accordingly, the Board finds that the Veteran's PTSD does not warrant a rating in excess of 50 percent.  The Board has considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against a finding that the degree of disability shown warrants a rating in excess of 50 percent.  See 38 C.F.R. § 4.3.  

In a January 2014 statement, the Veteran withdrew his appeal seeking a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), and in March 2014 the Board dismissed an appeal seeking such rating.  Additions to the record since do not reflect, nor does the Veteran allege, that he is unemployed due to his service-connected disabilities.  Consequently, the matter of entitlement to a TDIU rating has not since been re-raised by the record.  Shinseki v. Rice, 22 Vet. App. 447 (2009).


ORDER

A rating in excess of 50 percent for PTSD is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


